DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s amendments and remarks filed 01/18/2022 have been fully considered but they are not persuasive.

Applicant alleges the use of entropy as claimed is different as to what is claimed, in pg. 9:
“…To the extent this rejection applies to amended independent claims 1, 10, and 19, the rejection is respectfully traversed.
Amended independent claim 1 recites, inter alia, “selecting the news feature characterizing the news quality discriminability from the at least one candidate news feature as the training data comprises: calculating an entropy of each of the at least one candidate news feature; and selecting the news feature characterizing the news quality discriminability from the at least one candidate news feature as the training data based on the entropy of each of the at least one candidate news feature.”
As acknowledged on page 18 of the Office Action, Ski and Ara do not expressly teach the above features. The Office Action asserts that Kam teaches the above features. Applicant respectfully disagrees at least because the use of the entropy in Kam is different from the use of the entropy in the amended claim 1….”

The relevant claim limitation(s) appear to be “selecting the news feature characterizing the news quality discriminability from the at least one candidate news feature as the training data comprises: calculating an entropy of each of the at least one candidate news feature; and selecting the news feature characterizing the news quality discriminability from the at least one candidate news feature as the training data based on the entropy of each of the at least one candidate news feature”


Specifically, Ara teaches the features of text/language documents from data sources can be used in learning and modeling judgements as claimed in the limitation, in : wherein selecting the news feature characterizing the news quality discriminability from the at least one candidate news feature as the training data comprises: calculating an … of each of the at least one candidate news feature; and selecting the news feature characterizing the news quality discriminability from the at least one candidate news feature as the training data based on the … of each of the at least one candidate news feature. (Ara teaches in 00135: In some embodiments, the fact checking system has the ability to learn. The learning is able to be in terms of context, detecting items like sarcasm, cheating or manipula­tion of data sources and other items [claimed features characterizing news quality discriminability from claimed selection candidate features as training data used for learning including claimed calculating process] that would help the fact checking process [claimed selecting process of claimed feature]. In some embodiments, a database is used to track people's comment habits or history and other informa­tion…)
While Ski teaches the selection of news features to discriminability characterize news quality using machine learning as disclosed previously in the dependent claims; and Ara teaches the use of Bayes classifiers as probabilistic based machine learning algorithms, in pg. 1010 : Left Col: Last para.: [21] is something of an anomaly, as it, like Latent Credibility Analysis, models the credibility problem as a graphical model (a Bayesian network)….; and Sec. 3.7.2: 1st para.: A key beneﬁt of LCA is its ﬂexibility and transparency relative to fact-ﬁnders. Bayesian priors over the parameters, claims, and other phenomena (such as the mistake distribution, Pe) provide a straightforward way of encoding domain knowledge, but many extensions are also possible…
Ski and Ara do not expressly teach the use of a machine learning computing process using entropy measures as recited by the limitation: wherein selecting the … feature characterizing … quality discriminability from the at least one … feature as the training data comprises: calculating an entropy of each of the … feature; and selecting … feature as the training data based on the entropy of each of the at least one … feature. 
Kam does expressly teach the claim limitation that entropy can be used in machine learning for selecting features for making judgments in text/language documents that have as sentiments characterizing the text features selected to be used as part of the training sentiment analysis. Further Kam taches that the Bayes learning technique disclosed in Ara can be employed using entropy as claimed by applicant’s claim limitation: wherein selecting the … feature characterizing … quality discriminability from the at least one … feature as the training data comprises: calculating an entropy of each of the … feature; and selecting … feature as the training data based on the entropy of each of the at least one … feature. (Kam teaches in pg. 609: Left Col. Sec. A : In document level classification, machine-learning techniques can be employed to carry out sentiment analysis. As presented in [17] supervised methods like support vector machine (SVM), Naïve Bayes, Maximum entropy can be used… Maximum Entropy Classifiers: Learning in a Naive Bayes classifier involves counting the number of co-occurrences of features and classes. In a maximum entropy classifier [claimed calculating entropy for selecting features as the training data], the weights, which are typically maximized using Maximum-a-Posteriori (MAP) estimation, must be learned. Unsupervised methods make use of PMI (Point wise mutual information) for co-occurrence of a word with positive or negative word…)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the method assessing the quality of online content using statistical based approaches as disclosed by Kam with the method for automatic assessment of information dispersed using automated learning methods as collectively disclosed by Ski and Ara.
One of ordinary skill in the arts would have been motivated to integrate the disclosed methods by Ski,  Ara, and Kam in order to assess the and characterize natural language articles using sentiment analysis to select text features for training machine learning classifiers; doing so will help users in making sense of huge volume of unstructured Web data, and help in using natural language processing techniques for the purpose of decision making and understanding online content (Kam, Abstract).

There appears to be no distinction between what the applicant has claimed and what the combination of references teaches. The applicant’s claim limitation(s) fails to appropriately disclose how the use of entropy in learning features in machine learning is distinguished from what is know by one of ordinary skill in the art. Applicant is encouraged to further limit claims to appropriately clarify how the use of entropy in learning features in machine learning is distinguished from what is know by one of ordinary skill in the art.

Lastly, the examiner notes that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references, see MPEP 2145(IV); and arguing limitation which are not claimed, see MPEP 2145(VI) are arguments considered insufficient to 

Applicant’s arguments directed to other independent claims amended to include the analyzed limitation in claim 1 above and dependent claims are considered addressed, as there were no noted deficiencies found in the cited references analyzed above.

For at least these reasons, the rejection(s) under 35 U.S.C. § 103 are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/O.O.A./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129